Title: The American Commissioners to Lord Stormont, 3 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Murray, David, Viscount Stormont


My Lord,
Paris, April 3. [1777]
In answer to a letter which concerns some of the most material interests of humanity, and of the two nations, Great Britain, and the United States of America, now at war, we received the enclosed indecent paper, as coming from your Lordship, which we return, for your Lordship’s more mature consideration.
B. Franklin, S. Deane.
